Citation Nr: 1823658	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-35 987	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative joint disease, left knee, previously evaluated as left knee medial meniscus tear and chondromalacia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1984 to October 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issue on appeal.

The Veteran was most recently provided a VA examination for his service-connected left knee disability in January 2015.  The examination report noted there was pain on flexion and extension during range of motion testing, but the report did not specify the degree at which pain began.  The Veteran's contention, as outlined in his VA Form 9, is that the current rating does not fully compensate for the level of functional loss.  As well, the examination did not assess pain in both active and passive motion.  See 38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, the Board finds that the January 2015 left knee examination is inadequate because it is incomplete, and that a new examination should be provided on remand.  See 38 C.F.R. § 3.310.

Additionally, the Board notes that VA treatment records are only dated through February 2015.  Any additional outstanding VA treatment records should be added to the Veteran's electronic claims file.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding VA treatment records that are not already associated with the claims file.  All reasonable attempts should be made to obtain any identified records.  

2.  After completing directive #1, schedule the Veteran for another VA examination with an appropriate examiner to determine the current nature and severity of the Veteran's service-connected left knee disability.  

All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's left knee disability, noting their frequency and severity.  The examiner should also address whether there are flare-ups, and if so, discuss any additional functional loss during flare-ups.  

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing for the left knee and the paired right knee.  The examiner should identify whether there is pain during motion and, if so, at what degree pain begins.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Examination results should be clearly reported.

3.  The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.

4.  After completing all actions set forth above and any further action needed as a consequence of the above development, the AOJ should readjudicate the claim on appeal.  If the benefit on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case and allow the appropriate time for response.  Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


